Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application filed on 08/06/2020.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (20210365712).
With regard to claim 1, Lu discloses a system for updating and sharing crossroad dynamic map data, 3comprising: 
4an on-vehicle detecting device mounted on a host vehicle to detect at 5least one object around the host vehicle and periodically outputting a detection 6information including a host-vehicle absolute coordinate, a host-vehicle course, 7a host-vehicle speed, a relative speed between the at least one object and the host 8vehicle, and an initial relative coordinate between the at least one object and the 9host vehicle (an autonomous vehicle 101 comprises a sensor system 115 which includes GPS, camera, LIDAR, and etc., see at least [0047]-[0049] which sense position and orientation changes) ; and 
10a computing device storing crossroad-section map data established in a 11geodesic coordinate system comprising a reference direction (a perception and planning system 110 connects to a control system 111, see at least Fig.1 & Fig.3A, which be implemented in software, hardware or a combination thereof, see at least [0058]-[0059]+); 
12wherein when the computing device receives the detection information 13from the on-vehicle detecting device, the computing device adds an estimated 14host-vehicle coordinate shift to the host-vehicle absolute coordinate to obtain a 15matched host-vehicle absolute coordinate, and adds an estimated object 16coordinate shift to the initial relative coordinate between the at least one object 17and the host vehicle to obtain a matched relative coordinate (a localization module 301 includes a point cloud feature learning network 409 which takes a pre-built 3D point cloud map 406, and LIDAR points are similarly extracted to predict poses by minimizing the matching, see at least [0072]-[0077]+) ; 
18wherein the estimated host-vehicle coordinate shift is computed based 19on the host-vehicle speed and a time difference, and the estimated object 20coordinate shift is computed based on the relative speed between the at least one 21object and the host vehicle and the time difference (a localization offset, see at least [0100]-[0103]+); 
22wherein the computing device converts the matched relative coordinate 23into a matched transformed coordinate by performing a coordinate rotation transformation according to the host-vehicle course and the reference direction, 20merges the matched host-vehicle absolute coordinate and the matched transformed coordinate into the crossroad-section map data to form crossroad 3dynamic map data, and then shares the crossroad dynamic map data (a number of RNNs 413 can be used for deep neutral network architecture for accurately estimate the ADV’s position and orientation, see at least [0077]-[0078]+).

With regard to claim 2, Lu teaches estimating the coordinate of the ADV with a predicted pose, local key points relating with time and movement with formulations as shown in [0101]-[0111] which meets the scope of claim.

With regard to claim 10, Lu discloses a method for updating and sharing crossroad dynamic map data, performed by a computing device and comprising: 
receiving a detection information outputted from at least one on-vehicle detecting device, wherein the detection information includes a host-vehicle absolute coordinate, a host-vehicle course, a host-vehicle speed, a relative speed between at least one object and a host vehicle, and an initial relative coordinate between the at least one object and the host vehicle (an autonomous vehicle 101 comprises a sensor system 115 which includes GPS, camera, LIDAR, and etc., see at least [0047]-[0049] which sense position and orientation changes, and provides information to a perception and planning system 110 shown in Fig.3A); 
adding an estimated host-vehicle coordinate shift to the host-vehicle absolute coordinate to obtain a matched host-vehicle absolute coordinate, and adding an estimated object coordinate shift to the initial relative coordinate between the at least one object and the host vehicle to obtain a matched relative coordinate; wherein the estimated host-vehicle coordinate shift is computed based on the host-vehicle speed and a time difference, and the estimated object coordinate shift is computed based on the relative speed between the at least one object and the host vehicle and the time difference (map and route data 311 combine information from the memory 351 with feature extract from sensor system 115, see at least [0058]-[0062]+); 
converting the matched relative coordinate into a matched transformed coordinate by performing a coordinate rotation transformation according to the host-vehicle course and a reference direction of a geodesic coordinate system (using differentiable geometry transformation and bilinear interpolation of the feature to boost the localization, see at least [0077]-[0078]+); 
merging the matched host-vehicle absolute coordinate and the matched transformed coordinate into crossroad-section map data to form crossroad dynamic map data; and sharing the crossroad dynamic map data (a number of RNNs 413 can be used for deep neutral network architecture for accurately estimate the ADV’s position and orientation, see at least [0077]-[0078]+).


With regard to claims 11-12, Lu teaches estimating the coordinate of the ADV with a predicted pose, local key points relating with time and movement with formulations as shown in [0101]-[0111] which meets the scope of claim.

With regard to claim 13, Lu teaches a transform rotation matrix as shown in [0102] which meets the scope of claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-9 & 14- is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of Ichimaru (CN110419070B).
With regard to claims 3 & 14, Lu teaches that the system for updating and sharing crossroad dynamic map data of claim 1 further comprising an object detecting device, wherein 
the at least one object detected by the on-vehicle detecting device is defined as at least one first object, and the object detecting device detects at least one second object (the sensor system 115 detects obstacles, objects, nearby vehicles while moving along the route, see at least [0055]+); 
the computing device computes an auxiliary coordinate shift according to the relative speed between the at least one second object and the object detecting device and a time difference, adds the auxiliary coordinate shift to the relative coordinate between the at least one second object and the object detecting device to obtain an auxiliary matched coordinate, and directly adds the auxiliary matched coordinate to the absolute coordinate of the object detecting device to merge into the crossroad-section map data (driving environment at the point in time in view of a set of map/rout information and traffic rule are updated and loaded, see at least [0058]-[0064]+).
Lu discloses the claimed subject matter but fails to teach the object detecting device is fixedly installed on a roadside to transmit an auxiliary detection information to the computing device which adding the detection information into the crossroad section map data.
Ichimaru discloses an information providing system, a server, a mobile terminal and a computer program (see the technical field section.  The system includes a wire/wireless network which includes object detecting devices installed on roadsides such as base station which provides auxiliary detection information to server, mobile terminal for updating the dynamic information map, see the description of Fig.1 & Fig.2.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lu by including the object detecting device fixedly installed on a roadside for providing auxiliary detection information to server, mobile terminal for updating the dynamic information map as taught by Ichmaru highly improving the map information for vehicle’s performing driving.

With regard to claims 4-6,  Ichmaru teaches that the computing device is an Edge computing device (edge server, see the description of Fig.1).

With regard to claims 7-9, Lu teaches that the system for updating and sharing crossroad dynamic map data of claim 1 (claim 2, and claim 3), wherein the computing device is a cloud server to provide service functions based on the detection information received from the on-vehicle detecting device (the localization system can receive an online LIDAR point cloud, a pre-build 3D point cloud map, see at least [0027]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goudy (20140145861) discloses a vehicle intersection warning meoth which exchanging host vehicle information and remote vehicle information between the host vehicle and a remote vehicle (see the abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA X NGUYEN/Primary Examiner, Art Unit 3662